UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20552 FORM 10 - Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the quarterly period ended September 30, 2012 Commission File Number 000-32561 Middlefield Banc Corp. (Exact name of registrant as specified in its charter) Ohio 34 - 1585111 (State or other jurisdiction of incorporationor organization) (IRS Employer Identification No.) 15985 East High Street, Middlefield, Ohio44062-9263 (Address of principal executive offices) (440) 632-1666 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [√]NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES[√]NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ]Accelerated filer[ ]Non-accelerated filer []Small reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [√] State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: Class:Common Stock, without par value Outstanding at November 5, 2012:1,983,491 1 MIDDLEFIELD BANC CORP. INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheet (Unaudited) as of September 30, 2012 and December 31, 2011 3 Consolidated Statement of Income (Unaudited) for the Three and Nine Months ended September 30, 2012 and 2011 4 Consolidated Statement of Comprehensive Income (Unaudited) for the Three and Nine Months ended September 30, 2012 5 Consolidated Statement of Changes in Stockholders' Equity (Unaudited) for the Nine Months ended September 30, 2012 6 Consolidated Statement of Cash Flows (Unaudited) for the Nine Months ended September 30, 2012 and 2011 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 46 PART II - OTHER INFORMATION Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Default Upon Senior Securities 47 Item 4. Mine Safety Disclosures 47 Item 5. Other Information 47 Item 6. Exhibits and Reports on Form 8 - K 47 SIGNATURES 55 Exhibit 31.1 Exhibit 31.2 Exhibit 32 2 MIDDLEFIELD BANC CORP. CONSOLIDATED BALANCE SHEET (Dollar amounts in thousands) (Unaudited) September 30, December 31, ASSETS Cash and due from banks $ $ Federal funds sold Cash and cash equivalents Investment securities available for sale Loans Less allowance for loan losses Net loans Premises and equipment Goodwill Bank-owned life insurance Accrued interest and other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Money market Savings Time Total deposits Short-term borrowings Other borrowings Accrued interest and other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock, no par value; 10,000,000 shares authorized, 2,172,934 and 1,951,868 shares issued Retained earnings Accumulated other comprehensive income Treasury stock, at cost; 189,530 shares ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to the unaudited consolidated financial statements. 3 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF INCOME (Dollar amounts in thousands, except per share data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, INTEREST INCOME Interest and fees on loans $ Interest-bearing deposits in other institutions 7 4 19 8 Federal funds sold 6 - 13 13 Investment securities: Taxable interest Tax-exempt interest Dividends on stock 21 25 73 76 Total interest income INTEREST EXPENSE Deposits Short term borrowings 61 59 Other borrowings 78 Trust preferred securities 45 Total interest expense NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges on deposit accounts Investment securities gains (losses), net 6 ) Earnings on bank-owned life insurance 71 70 Other income Total noninterest income NONINTEREST EXPENSE Salaries and employee benefits Occupancy expense Equipment expense Data processing costs Ohio state franchise tax Federal deposit insurance expense Professional fees Losses on other real estate owned Other expense Total noninterest expense Income before income taxes Income taxes NET INCOME $ EARNINGS PER SHARE Basic $ Diluted DIVIDENDS DECLARED PER SHARE $ See accompanying notes to the unaudited consolidated financial statements. 4 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (Dollar amounts in thousands) (Unaudited) Three Months Ended September 30 Nine Months Ended September 30 Net income $ Other comprehensive income: Net unrealized holding gain on available for sale securities Tax effect ) Reclassification adjustment for (gains) losses included in net income ) (6 ) ) 16 Tax effect 52 2 (5 ) Total other comprehensive income Comprehensive income $ See accompanying notes to the unaudited consolidated financial statements. 5 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (Dollar amounts in thousands, except dividend per share amount) (Unaudited) Common Stock Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Total Stockholders' Equity Balance, December 31, 2011 $ ) $ Net income Comprehensive income Stock-based compensation expense (1,722 shares) 32 32 Common stock issuance (196,635 shares), net of issuance costs of $816 Dividend reinvestment and purchase plan (22,708 shares) Cash dividends ($0.78 per share) ) ) Balance, September 30, 2012 $ ) $ See accompanying notes to the unaudited consolidated financial statements. 6 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF CASH FLOWS (Dollar amounts in thousands) (Unaudited) Nine Months Ended September 30, OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Investment securities (gains) losses, net ) 16 Depreciation and amortization Amortization of premium and discount on investment securities Amortization of deferred loan fees, net ) ) Earnings on bank-owned life insurance ) ) Deferred income taxes ) Stock-based compensation expense 32 59 Losses on other real estate owned Increase in accrued interest receivable ) ) Decrease in accrued interest payable ) ) Decrease in prepaid federal deposit insurance Other, net ) ) Net cash provided by operating activities INVESTING ACTIVITIES Investment securities available for sale: Proceeds from repayments and maturities Proceeds from sale of securities Purchases ) ) Increase in loans, net ) ) Proceeds from the sale of other real estate owned Purchase of premises and equipment ) ) Net cash provided by (used for) investing activities ) FINANCING ACTIVITIES Net increase in deposits Decrease in short-term borrowings, net ) ) Repayment of other borrowings ) ) Common stock issuance Proceeds from dividend reinvestment & purchase plan Cash dividends ) ) Net cash provided by financing activities Increase in cash and cash equivalents CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL INFORMATION Cash paid during the year for: Interest on deposits and borrowings $ $ Income taxes Non-cash investing transactions: Transfers from loans to other real estate owned $ $ See accompanying notes to the unaudited consolidated financial statements. 7 MIDDLEFIELD BANC CORP. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION The consolidated financial statements of Middlefield Banc Corp. ("Company") include its two bank subsidiaries, The Middlefield Banking Company (“MB”) and Emerald Bank (“EB”), and a non-bank asset resolution subsidiary EMORECO, Inc. All significant inter-company items have been eliminated. The accompanying financial statements have been prepared in accordance with U.S. generally accepted accounting principles and the instructions for Form 10-Q and Article 10 of Regulation S-X.In management’s opinion, the financial statements include all adjustments, consisting of normal recurring adjustments, that the Company considers necessary to fairly state the Company’s financial position and the results of operations and cash flows.The consolidated balance sheet at December 31, 2011, has been derived from the audited financial statements at that date but does not include all of the necessary informational disclosures and footnotes as required by U. S. generally accepted accounting principles.The accompanying consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included with Middlefield’s Form 10-K for the year ended December 31, 2011 (File No. 000-32561). The results of Middlefield’s operations for any interim period are not necessarily indicative of the results of Middlefield’s operations for any other interim period or for a full fiscal year. Recent Accounting Pronouncements In September 2011, the FASB issued ASU 2011-08, Intangibles – Goodwill and Other Topics (Topic 350), Testing Goodwill for Impairment.The objective of this Update is to simplify how entities, both public and nonpublic, test goodwill for impairment.The amendments in the Update permit an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test described in Topic 350.The more-likely-than-not threshold is defined as having a likelihood of more than 50 percent.Under the amendments in this Update, an entity is not required to calculate the fair value of a reporting unit unless the entity determines that it is more likely than not that its fair value is less than its carrying amount.The amendments in this Update apply to all entities, both public and nonpublic, that have goodwill reported in their financial statements and are effective for interim and annual goodwill impairment tests performed for fiscal years beginning after December 15, 2011.Early adoption is permitted, including for annual and interim goodwill impairment tests performed as of a date before September 15, 2011, if an entity’s financial statements for the most recent annual or interim period have not yet been issued or, for nonpublic entities, have not yet been made available for issuance.This ASU did not have a significant impact on the Company’s financial statements. In December 2011, the FASB issued ASU 2011-11, Balance Sheet (Topic 210):Disclosures about Offsetting Assets and Liabilities.The amendments in this Update affect all entities that have financial instruments and derivative instruments that are either (1) offset in accordance with either Section 210-20-45 or Section 815-10-45 or (2) subject to an enforceable master netting arrangement or similar agreement.The requirements amend the disclosure requirements on offsetting in Section 210-20-50.This information will enable users of an entity's financial statements to evaluate the effect or potential effect of netting arrangements on an entity's financial position, including the effect or potential effect of rights of setoff associated with certain financial instruments and derivative instruments in the scope of this Update.An entity is required to apply the amendments for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods.An entity should provide the disclosures required by those amendments retrospectively for all comparative periods presented.This ASU is not expected to have a significant impact on the Company’s financial statements. 8 NOTE 2 - STOCK-BASED COMPENSATION The Company has no unvested stock options outstanding and no unrecognized stock-based compensation costs outstanding as of September 30, 2012. Stock option activity during the nine months ended September 30, 2012 and 2011 is as follows: Weighted- average Exercise Price Weighted- average Exercise Price Outstanding, January 1 $ $ Granted - - Exercised - Forfeited ) ) Outstanding, September 30 $ $ Exercisable, September 30 $ $ 9 NOTE 3 - EARNINGS PER SHARE The Company provides dual presentation of Basic and Diluted earnings per share.Basic earnings per share uses net income as reported as the numerator and the actual average shares outstanding as the denominator.Diluted earnings per share includes any dilutive effects of options, warrants, and convertible securities. There are no convertible securities that would affect the denominator in calculating basic and diluted earnings per share. The following tables set forth the composition of the weighted-average common shares (denominator) used in the basic and diluted earnings per share computation. For the Three Months Ended September 30, For the Nine Months Ended September 30, Weighted average common shares outstanding Average treasury stock shares ) Weighted average common shares and common stock equivalents used to calculate basic earnings per share Additional common stock equivalents (stock options) used to calculate diluted earnings per share - - Weighted average common shares and common stock equivalents used to calculate diluted earnings per share The average share price for the quarter ended September 30, 2012 was $22.85 while the year-to-date average price was $21.08.Options to purchase 88,354 shares of common stock, at prices ranging from $17.55 to $40.24, were outstanding at September 30, 2012.Of those options, 9,000 were considered dilutive based on the average market price exceeding the strike price for the nine months ended September 30, 2012.The three month period ended with 17,536 shares considered dilutive.In accordance with the subscription agreement entered into by an institutional investor, there was also an additional 11,332 shares, at $16 per share, considered dilutive for the three and nine-months ended September 30, 2012. The remaining options had no dilutive effect on the earnings per share. The average share price for the quarter ended September 30, 2011 was $17.23 while the year-to-date average price was $17.36.The options to purchase 90,528 shares of common stock at prices ranging from $17.55 to $40.24 were outstanding during the three and nine months ended September 30, 2011 but were not included in the computation of diluted earnings per share as they were anti-dilutive due to the strike price being greater than the average market price. 10 NOTE 4 - FAIR VALUE MEASUREMENTS Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in the principal or most advantageous market for an asset or liability in an orderly transaction between market participants at the measurement date. The three broad levels within the fair value hierarchy are as follows: Level I:Quoted prices are available in active markets for identical assets or liabilities as of the reported date. Level II: Pricing inputs are other than the quoted prices in active markets, which are either directly or indirectly observable as of the reported date.The nature of these assets and liabilities includes items for which quoted prices are available but traded less frequently and items that are fair-valued using other financial instruments, the parameters of which can be directly observed. Level III:Assets and liabilities that have little to no pricing observability as of the reported date.These items do not have two-way markets and are measured using management’s best estimate of fair value, where the inputs into the determination of fair value require significant management judgment or estimation. The following tables present the assets measured on a recurring basis on the Consolidated Balance Sheet at their fair value as of September 30, 2012 and December 31, 2011 by level within the fair value hierarchy. Financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. September 30, 2012 (Dollar amounts in thousands) Level I Level II Level III Total Assets Measured on a Recurring Basis: U.S. government agency securities $
